FILED
                             NOT FOR PUBLICATION                             JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GURMAJOR SINGH,                                  No. 10-70808

               Petitioner,                       Agency No. A078-674-062

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Gurmajor Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

an abuse of discretion the BIA’s denial of a motion to reopen, and reviews de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims of due process violations, including claims of ineffective assistance of

counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

because he failed to show he was prejudiced by the alleged ineffective assistance of

counsel. See Iturribarria v. INS, 321 F.3d 889, 901-03 (9th Cir. 2003).

      The BIA also did not abuse its discretion in denying Singh’s motion to

reopen because it considered the record and acted within its broad discretion in

determining that the evidence was insufficient to establish prima facie eligibility

for asylum, withholding of removal, or CAT relief. See Toufighi v. Mukasey, 538

F.3d 988, 996-97 (9th Cir. 2008); Fernandez v. Gonzales, 439 F.3d 592, 603 (9th

Cir. 2006) (the agency is presumed to have considered the entire record).

      Finally, Singh’s request for a stay of removal until his status is adjusted is

denied. This does not effect our order dated August 25, 2010, granting Singh a

stay of removal pending review.

      PETITION FOR REVIEWED DENIED.




                                           2                                      10-70808